Title: To Alexander Hamilton from John Hancock, Jr., 27 August 1799
From: Hancock, John, Jr.
To: Hamilton, Alexander


          
            Sir,
            Kempsville August 27th. 1799
          
          On the 24th. Ulto. I received orders from Major A Hoops to leave this post and procede, with all convenient dispatch, to Winchester. I immediately wrote to Colo. Carrington on the subject. He has made the necessary arrangements and on the 30th Inst. I shall take up my line of March to the town of Washington; to which place Colo. Carrington has ordered a vessell to embark the troops and procede to Fredericksburg. Orders have been already given for every necessary prepartion at Fredericksburg, and I do not entertain a doubt of being enabled to march from that place in a very short time. Every occurrence in my route will be regularly reported to Major Hoops, and, if objects of your Attention, I make no doubt as regularly reported to you.
          When I have executed the orders I am now under I presume to hope I may be so fortunate as to obtain a furlough. My present situation and circumstances render it absolutely necessary to me; and, if the good of service does not interfere with my wishes, I will not allow myself to doubt but that I shall receive every indulgence from you, that my situation may demand. I have been an unmarried man for several years, and for more than 12 Months closely confined, by the command I hold, to this place. Whilst in each of these situations my affairs received less of my attention, than, the care a man naturally feels for his family, and leasure to attend to private concerns, woul have prompted and enabled me to give them. The consequence is, my affairs are in some degree deranged, and require a few months close attention. If my Country’s service, or my private concerns are to be neglected I have no hesitation in saying it shall be the latter. But, Sir, the claims, which a very recent change in my situation, has given a wife on me for her support make it my duty, if without neglecting what I owe to my Country I can do so, to take care of and improve my estate. Property to a considerable amount dispersed in distant parts of this state, and the state of North Carolina will probably be totally lost to me unless I give early attention to it. And, Sir, I am willing to believe there are other circumstances, which will not want their weight with you. My Wife is 16, I am 26 years of Age, and only a few weeks married. Separation is a hardship; but only to be borne if absolutely necessary. Taking all these circumstances into view, I confidently flatter myself I shall be indulged with a furlough, and that, that furlough will be for as great a length of time as is consistent with the good of service. Aware that the fidelity with which I have heretofore discharged my duty, will have considerable influence on the fate of my petition to you, I shall take the liberty to refer you to the War Department.
          I am, Sir, with respect and esteem Your Huble. Servt.
          
            Jno. Hancock Jr.
            Lieut. 2 Regt. of A & Engrs.
          
          Major Genl. A Hamilton.
          
            P:S: Should you do me the honor to answer this letter, your answer must meet me at Winchester.
          
          
            J: H:
          
        